Exhibit 10.03

AMBAC FINANCIAL GROUP, INC.

2006 Directors Compensation Table *

EFFECTIVE AS OF JULY 25, 2006

 

TYPE OF FEE

   AMOUNT     MANNER OF PAYMENT      

Annual Fees/Awards

              

·         Annual fee for serving as a director of Ambac Financial Group, Inc.

   $80,000 **   $80,000 payable quarterly in arrears in cash      

·         Annual fee for serving as a director of Ambac Assurance Corporation

     None            

·         Annual fee for chairing the Audit and Risk Assessment Committee of
Ambac Financial Group, Inc.

   $20,000     Payable quarterly in arrears in cash      

·         Annual fee for chairing the Compensation Committee or Governance
Committee of Ambac Financial Group, Inc.

   $10,000     Payable quarterly in arrears in cash      

·         Annual fee for serving as Presiding Director of Ambac Financial Group,
Inc.

   $25,000     Payable quarterly in arrears in cash      

Travel and Related Expenses

              

·         Travel and related expenses incurred in attending a stockholder, board
or committee meeting

   100% of
expenses
incurred  
 
    Payable in cash promptly upon submission of receipts to the Ambac Financial
Group, Inc.

Note: Presiding Director was previously call Lead Director.

No Non-Chairman Fee as of July 25, 2006 (Phillip B. Lassiter resigned as
Chairman of the Board)

 

--------------------------------------------------------------------------------

* Directors who are employees of Ambac Financial Group, Inc. and its affiliates
are not paid any fees or other compensation for serving as directors, but are
reimbursed for travel and related expenses incurred in attending meetings.

** The cash portion of the annual fee is prorated to reflect service on the
Board of less than one full year prior to the relevant annual meeting of
stockholders.

 



--------------------------------------------------------------------------------

Ambac Financial Group, Inc.

Directors Compensation Table

EFFECTIVE AS OF MAY 4, 2004

(CONTINUED PAGE 2 OF 2)

 

TYPE OF FEE

  AMOUNT        MANNER OF PAYMENT        

Stock Awards

                  

·         Annual Award of Restricted Units   of Common Stock (RSUs)

 

  Value of $60,000
RSUs on date of
the Annual Meeting

 

      

·         The value of $60,000 of RSUs will be awarded annually on the date of
the annual meeting of stockholders. The number of RSUs shall be equal to $60,000
divided by the average of the high and low selling price of Ambac’s Common Stock
on the NYSE on the date of the Annual Meeting.

 

·         The RSUs vest on the first anniversary of the grant

 

       

·         Five-year Award of RSUs

 

  Value of $210,000
RSUs on date of
Annual Meeting
(only granted once
every 5 years)

 

      

·         The value of $210,000 of RSUs are awarded on the date of the annual
meeting of stockholders coincident with, or first succeeding the director’s
election to the Ambac Financial Group, Inc. Board. The number of RSUs shall be
equal to $210,000 divided by the average of the high and low selling price of
Ambac’s Common Stock on the NYSE on the date of the Annual Meeting.

 

·         These RSUs vest on the date of the annual meeting held in the fifth
year following the date of grant

 

·         Assuming the director remains on the Board following vesting, he or
she will be awarded an additional $210,000 in RSUs

 

·         RSUs are awarded under the 1997 Non-Employee Directors Plan, as
amended

 

 

OTHER BENEFITS

   DESCRIPTION    

·         Deferred compensation

   Under the Deferred Compensation Plan for Outside Directors and Eligible
Senior Officers, non-employee directors may elect to defer all or part of their
director compensation (including both annual and meeting fees) that is paid in
cash    

·         Health and welfare

  

Each non-employee director is permitted to enroll (without paying any premium)
in the Ambac Financial Group, Inc. medical and dental plan and is eligible to
receive a $50,000 term life insurance policy (without paying any premium)

 